In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00025-CR



     THOMAS DEAN RICHARDSON, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 13-0182X




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       After Thomas Dean Richardson, Jr., pled guilty to the offense of manslaughter with a

deadly weapon, he was placed on deferred adjudication community supervision for a period of ten

years in accord with the terms of a plea agreement with the State. Richardson’s community

supervision was thereafter revoked, a judgment adjudicating guilt was entered, and he was

sentenced to seventeen years’ incarceration.

       Richardson’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the course of the trial court

proceedings and stated that counsel found no meritorious issues to raise on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386 U.S.
738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1981); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

       Counsel provided Richardson with a copy of the brief, the appellate record, and the motion

to withdraw. Counsel further informed Richardson of his right to review the record and file a

pro se response. Richardson’s pro se response was due on or before May 20, 2015. Richardson

has neither filed a pro se response nor requested an extension of time in which to file such a

response.




                                                 2
       Notwithstanding the filing of an Anders brief, appellate courts “have the authority to reform

judgments and affirm as modified in cases where there is non reversible error.” Ferguson v. State,

435 S.W.3d 291, 294 (Tex. App.—Waco 2014, pet. struck) (comprehensively discussing appellate

cases that have modified judgments in Anders cases). We note that the trial court’s judgment

revoking community supervision ordered Richardson to pay $3,085.00 in attorney fees for court-

appointed counsel. The record establishes that Richardson is indigent. Under Article 26.05(g) of

the Texas Code of Criminal Procedure, a trial court has the authority to order the reimbursement

of court-appointed attorney fees only if “the court determines that a defendant has financial

resources that enable him to offset in part or in whole the costs of the legal services provided,

including any expenses and costs.” TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (West Supp. 2014).

“‘[T]he defendant’s financial resources and ability to pay are explicit critical elements in the trial

court’s determination of the propriety of ordering reimbursement of costs and fees’” of legal

services provided. Armstrong v. State, 340 S.W.3d 759, 765–66 (Tex. Crim. App. 2011) (quoting

Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010)).

       Here, the record is devoid of any determination or finding by the trial court that Richardson

had financial resources or was otherwise able to pay the appointed attorney fees. Thus, the

assessment of attorney fees was erroneous and should be removed. Cates v. State, 402 S.W.3d
250, 252 (Tex. Crim. App. 2013); see Mayer v. State, 309 S.W.3d 552 (Tex. Crim. App. 2010);

Martin v. State, 405 S.W.3d 944, 946–47 (Tex. App.—Texarkana 2013, no pet.).




                                                  3
         We have reviewed the entire appellate record and have independently determined that no

reversible error exists. Accordingly, we modify the trial court’s judgment by deleting the

assessment of $3,085.00 for attorney fees from the judgment.

         We affirm the trial court’s judgment, as modified.1




                                                         Bailey C. Moseley
                                                         Justice

Date Submitted:             June 10, 2015
Date Decided:               June 17, 2015

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court. See TEX. R.
APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                             4